DETAILED ACTION
Status of the Application
	This Corrected Notice of Allowance supplements the Notice of Allowance mailed on 02/25/2022.  In this Corrected Notice of Allowance, previously presented claim 14 has been amended to correct dependency (see below).  With the Examiner’s Amendment, claims 1, 2, and 6-21 have been allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
	Claim 14 has been amended to correct dependency.
	
	In claim 14, line 1, delete "cosmetic system of claim 4” and substitute therefor - - - cosmetic system of claim 1 - - -.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:  as demonstrated in the Examples of the present application, a gel composition comprising the claimed constituents including an amphiphilic polymers chosen from crosslinked or noncrosslinked amphiphilic polymers of 2-acrylamido-2-methylpropanesulphonic 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 2, and 6-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615